
	
		I
		111th CONGRESS
		2d Session
		H. R. 6059
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Pierluisi (for
			 himself, Ms. Jackson Lee of Texas,
			 Mr. Scott of Virginia,
			 Ms. Moore of Wisconsin,
			 Mr. Towns,
			 Mr. Davis of Illinois,
			 Mr. Cohen,
			 Ms. Woolsey,
			 Ms. DeGette,
			 Mr. McGovern,
			 Mr. Polis of Colorado,
			 Mr. Baca, Mr. Grijalva, Mr.
			 Grayson, Mr. Nadler of New
			 York, and Mr. Farr)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide for
		  deferred sentencing and the possibility of dismissal for drug offenders, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal First Offender Improvement Act
			 of 2010.
		2.Deferred sentencing
			 with the possibility of dismissal for drug offenders
			(a)In
			 generalSection 3607(a) of
			 title 18, United States Code, is amended—
				(1)by striking
			 found guilty of an offense under section 404 of the Controlled
			 Substances Act (21 U.S.C. 844) and inserting is found guilty of
			 an offense under section 401, 404, or 406 of the Controlled Substances Act (21
			 U.S.C. 841, 844, 846), and;
				(2)by striking
			 paragraphs (1) and (2) and inserting the following:
					
						(1)that person did
				not use violence or credible threats of violence or possess a firearm or other
				dangerous weapon (or induce another participant to do so) in connection with
				the offense;
						(2)the offense did
				not result in death or serious bodily injury to any person;
						(3)that person was
				not an organizer, leader, manager, or supervisor of others in the offense, as
				determined under the sentencing guidelines and was not engaged in a continuing
				criminal enterprise, as defined in section 408 of the Controlled Substances
				Act;
						(4)that person has not previously been the
				subject of a disposition under this subsection; and
						(5)that person has not been previously
				convicted of a crime of violence or other offense punishable by a term of
				imprisonment for more than one year;
						;
				and
				(3)by striking
			 one year and inserting 2 years.
				(b)ExpungementSection
			 3607(c) of title 18, United States Code, is amended—
				(1)by striking
			 found guilty of an offense under section 404 of the Controlled
			 Substances Act (21 U.S.C. 844) and inserting found guilty of an
			 offense under section 401, 404, or 406 of the Controlled Substances Act (21
			 U.S.C. 841, 844, 846); and
				(2)by striking
			 , and the person was less than twenty-one years old at the time of the
			 offense.
				(c)Conforming
			 amendments
				(1)The heading for
			 section 3607 of title 18, United States Code, is amended by striking
			 drug
			 possessors and inserting drug offenders.
				(2)The item relating
			 to section 3607 in the table of sections at the beginning of subchapter A of
			 chapter 229 of title 18, United States Code, is amended by striking drug
			 possessors and inserting drug offenders.
				
